EXHIBIT 99.4 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The unaudited pro forma condensed combined statements of operations for the three month period ended March 31, 2014 and for the year ended December 31, 2013 assume the initial closing of the Acquisition was completed on January 1, 2013. The unaudited pro forma condensed combined financial information reflects the Acquisition using the acquisition method of accounting. The aggregate purchase price of approximately $196,300,000 (or approximately $28 per share) was based on the fair value of the assets and liabilities acquired in the transaction, and represent the current best estimates of management.HomeFed is in the process of finalizing these estimates; accordingly, the fair values of the assets and liabilities acquired are subject to change.Differences between the preliminary and final purchase price allocation could result in material adjustments. HomeFed’s management employed an independent third-party appraiser to assist it in determining the fair values of the assets acquired and liabilities assumed. The fair values of the individual real estate projects and investments were estimated by applying various valuation techniques including the income, market and cost approach. The income approach included discounted cash flow analyses, the market approach included comparable sales and rental information in local and national markets, and the cost approach incorporated replacement cost information. Generally, all three valuation techniques were used to determine the fair values of real estate assets and equity method investments, the income approach was used to determine the fair value of the investment held to maturity and the market approach was used to determine the fair value of intangibles.The more significant assumptions include discount rates ranging from 7% to 22%, and terminal values based on direct cap rates ranging from 6.5% to 9.5%. The fair values of noncontrolling interests, which represent 10% of the partnership interests in one of the projects, were based on the fair values determined for the entire project. The unaudited pro forma condensed combined financial statements should be read in conjunction with the unaudited interim and audited annual historical consolidated financial statements and notes thereto of HomeFed, and the audited annual historical financial statements and notes thereto of the Leucadia Real Estate Group and the Brooklyn Renaissance Plaza entities. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not necessarily indicative of actual results had the foregoing transactions occurred at the times described above, nor does it purport to represent results of future operations. HomeFed Corporation and Subsidiaries Unaudited Pro Forma Condensed Combined Statement of Operations Three Months Ended March 31, 2014 (In thousands except per share amounts) Leucadia Real Estate HomeFed Group Pro Forma Pro Forma Historical Historical Adjustments As Adjusted Revenues: Sales of real estate $ $ $ Rental income ) (b) ) (c) Co-op marketing and advertising fees - ) Expenses: Cost of sales General and administrative expenses ) (b) (d) ) (e) Farming expenses - Administrative service fees to Leucadia 45 - 45 ) Income (loss) before loss related to associated companies ) ) Loss related to associated companies (3 ) ) (f) ) Income (loss) from operations ) ) ) Other income (expense), net Interest expense to Leucadia or its affiliates ) (g) - Other, net 42 (9
